In an action, inter alia, to enjoin defendants from divulging trade secrets, defendants appeal from an order of the Supreme Court, Kings County, dated October 14, 1977, which granted plaintiff’s motion for a preliminary injunction to the extent of enjoining the defendants from, inter alia, "disclosing and/or using” trade secrets and customer lists of the plaintiff. Order modified by adding thereto a provision conditioning the grant of the preliminary injunction upon the giving by the plaintiff of an undertaking in the amount of $25,000, with a corporate surety, so that the plaintiff, if it is finally determined that it was not entitled to an injunction, will pay to the defendant all damages and costs which may be sustained by reason of the injunction. As so modified, order affirmed, with $50 costs and disbursements to respondent. Special Term erred in failing to include a provision in its order requiring the plaintiff to post an undertaking (see CPLR 6312, subd [b]). Damiani, J. P., Titone, Suozzi and O’Connor, JJ., concur.